EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated March31, 2011, with respect to the consolidated financial statements included in the Annual Report of WaferGen Bio-systems, Inc. on Form10-K for the year ended December31, 2010.We hereby consent to the incorporation by reference of said report in the Registration Statements of WaferGen Bio-systems, Inc. on FormSB-2 (File No.333-146239), FormsS-1 (File Nos.333-162470 and 333-165155), FormS-3 (File No.333- 167165), and FormsS-8 (File Nos.333-152597, 333-164558 and 333-170029). /s/ Rowbotham and Company LLP San Francisco, California March31, 2011
